Opinion by
Mr. Justice Bell,
Plaintiff filed a complaint in equity in a taxpayérs’ suit on behalf of himself and all other taxpayers of the School District of Philadelphia. Plaintiff prayed for an injunction to restrain — not the City but — the School District of Philadelphia from making any expenditure or contribution of money, materials, services or facilities in performance of an Agreement entered into by the Board of Education of the School District of Philadelphia and the City of Philadelphia on or about February 14, 1958 to establish and pay for a Youth Conservation Commission. Defendants filed preliminary objections to the complaint; these objections were dis*559missed by tbe lower Court. From a final decree which granted an injunction, defendants took this appeal.
The Agreement establishes a Youth Conservation Commission of Philadelphia for the purpose of organizing, formulating, operating and financing a program to curb juvenile delinquency in Philadelphia. The Agreement pertinently provides, inter alia, that the Commission shall be composed of three members, one to be appointed by the City of Philadelphia; one to be a member of the Board of Public Education to be appointed by the Board’s President; and the third to be appointed jointly by the Mayor and the President of the Board of Public Education. Each member of the Commission was to serve at the pleasure of his appointing authority. The Commission (a) was to be responsible for the formulation and the general management, direction and control of the program set forth in the Agreement, and (b) was given authority to employ an executive director and a staff, “which were not to be considered employees of either the School District or the City of Philadelphia.”
The functions, purposes and program of the Commission were set forth in paragraph 3 of the Agreement. These authorized the Commission:
(a) To coordinate and assist in formulating the programs of all agencies in the City for the broad purpose of reducing juvenile delinquency and to adopt and carry out plans for that purpose.
(b) To propose educational courses and special training to meet individual needs and recreational programs and activities to be furnished by the School District and the City.
(c) To meet with problem youths and their parents and to recommend the professional counseling of problem youths and their parents.
*560■(d) To organize sensitive, areas- in the City on a block by block basis where other agencies are not effectively operating and to enlist, .volunteer workers to work .with the local residents in . an effort to improve living conditions, and also to serve as a warning source in the event any problems arise in . the area involving juveniles. . . .
(e) To take any active part in gang control activities.
(f) To receive from public and private sources of all kinds and to administer contributions of money and; property for the foregoing purposes.
The Agreement also provided, in paragraph 5 that . -.- . “the program of the Commission shall he an indépendent undertaking and shall not he considered an integral part of the program of either the City or of the School District, nor subject to the requirements of either the Home Rule Charter or the Public School Code of 1949, as amended.”
The Agreement authorized thé payment by the School District for the calendar year 1958 of “amounts up tó a total of $125,000. . . -. In addition . .. .. the parties. may .. make other facilities available to the Commission for its program without cost to the Commission”. . -: '
The School District’s budget for 1958 contained in. Item 3 “Constructive citizenship . . . $125,000.00”. . /
Various reasons, some, of which, will be hereinafter discussed, were advanced to support taxpayers’ contention that this Agreement and the proposed appropriation of $125,000 (plus) for the first year were, as to the School District, ultra vires.
A program to study and curb juvenile delinquency is not only worthy, but highly desirable. The crime wave which is sweeping our.Country, and particularly., the rise and extent of juvenile delinquency, and the *561vandalism and the atrocious crimes committed by juveniles * has astonished, troubled and appalled our entire nation. Law and order, prevention, suppression and punishment of crime, control of gangs, improvement of living conditions, rehabilitation of problem persons and persons with criminal tendencies — these are and since ancient times have been matters for the Sovereign (in our Country, local or State, and more recently, National Government), and have never heretofore been considered as a part of “Education”. Furthermore a worthy objective does not justify the action of a School District or a public body, which has no fundamental or inherent powers of Government, unless that action is authorized by the Constitution or by an Act of the Legislature.
A School District is not a Constitutional body. The only constitutional provision with respect to Education is contained in Article X. of the Constitution of Pennsylvania. Article X. reads as follows:
“Education
“Public Schools Provided for.
“Section 1. The General Assembly shall provide for the maintenance and support of a thorough and efficient system of public schools, wherein all the children of the Commonwealth above the age of six years may be educated, and shall appropriate at least one million dollars each year for that purpose.
“Sectarian Schools Not to Receive Public School Money.
*562“Section 2. No money raised for the support of the public schools of the Commonwealth shall be appropriated to or used for the support of any sectarian school. •
“Females Eligible as School Officers.
“Section 3. Women twenty-one years of age and upwards shall be eligible to any office of control or management under the school laws of this State.”
It is clear, we repeat, that a public school or a public school district is not a constitutional body.
A School District is a creature or agency of the Legislature and has only the powers that are granted by statute, specifically or by necessary implication: Slippery Rock Area Joint School System v. Franklin Township S.D., 389 Pa. 435, 133 A. 2d 848; Wilson v. Philadelphia School District, 328 Pa. 225, 195 A. 90; Wilkinsburg Boro v. School District, 365 Pa. 254, 74 A. 2d 138.
In Slippery Rock Area Joint School System v. Franklin Township S.D., 389 Pa., supra, the Court said (page 442) : “ ‘First, it should be remembered that our entire school system is but an agency of the State Legislature — maintained by them to carry out a constitutional duty. . . The school system, or the school district, then, are but agencies of the state legislature to administer this constitutional duty. Wilson et ux. v. Philadelphia School District, 328 Pa. 225, 230. Within that school system, a school district is an agency, of the State, created by law for the purpose of promoting education, deriving all of its powers from the statute, and discharging only such duties as are imposed upon it by statute*.
In Wilson et ux. v. Phila. S.D., 328 Pa., supra, where it was held that the Act of 1929 unconstitutionally *563delegated taxing power to the school district, the Court said (pages 231-232) : “The school system, or the school districts, then, are but agencies' of the state legislature to administer this constitutional duty. As such agencies, they do not possess the governmental attributes of municipalities. . They are. not municipal corporations: Wharton v. School Directors, 42 Pa. 358, not having legislative powers. . . . School District v. Fuess, 98 Pa. 600. They possess only the administrative powers' that are expressly granted by the central government or inferred by necessary implication. The fact that they have the same territorial limits as municipal, subdivisions does not change the character of their functions which are not municipal. . . .”
From the authorities cited and quoted above, it is clear (1) that the School District of Philadelphia is an agent or creature of the Legislature; (2) that it has no inherent powers of government; and (3) that the only powers, functions and duties it possesses are those which are expressly or by necessary implication authorized by statute.
The Public School Code* minutely details in approximately 270 pages, the powers, functions and duties of a School District. It also provide» in Article VI, §610: “The use or payment of any public school funds of any school district, in any manner or for any purpose not provided in this Act, shall be illegal.” A study, nay a reading, of the Public School Code demonstrates that the Legislature unquestionably intended and provided that the School District could possess and exercise only those powers and functions detailed in the Code, and that public school funds could be used only in the manner and for the purposes which are expressly or by necessary implication provided for in this detailed Act.
*564Never heretofore have schools or school districts possessed or exercised, under the theory or name of Education, the wide basic powers, functions and duties of Municipal Government which are now claimed by the Board of Education, namely the prevention, suppression, correction, elimination and punishment of juvenile delinquency — euphemistic language to describe vandalism, misdemeanors and crimes committed by young persons — , gang control and the improvement of living conditions. It is clear that the main purpose of this Agreement is, at best, very indirectly and very remotely connected with Education. Virtually all of the work contemplated by this Agreement would be performed (a) outside of the schools, and (b) by an independent agency; and the program and the subject matters covered by the Agreement are a part of and are embraced not in Education but in the age-old functions and duties of Government. The contentions of the School District and of the City of Philadelphia and their construction of §§706 and 521 of the Public School Code, would necessarily, logically and unquestionably require the Courts to permit the School District to join with the City in expending public school funds for any and every purpose* which could be considered within the City’s governmental powers. This would be contrary to the spirit, purpose and language of the Public School Code and the prior decisions of this Court construing it.
Harris v. Board of Public Education, 306 Pa. 546, 160 A. 443, relied upon by the City and the School *565District, furnishes no basis or support for the present Agreement. In that case this Court held (a) that the Board of Education of the School District of Philadelphia County had the power and the discretion to establish a sehool in the County Prison* at Holmes-burg, Philadelphia, for the instruction of prisoners between the ages of 16 and 21 years, and (b) that the exercise of such power did not conflict with the function of the State Department of Welfare, inasmuch as that Department does not assume the burden of educating the inmates of prisons, but confines itself to supervision of such education as may be provided. The Court aptly said (page 550) : “The record fails to disclose impracticability of the proposal or of conditions tending to prevent a school in the county prison from being ‘an integral part of the public school system,’ . . . ‘The purpose at the base of our common school laws is to provide all children residing within the Commonwealth with a good common school education. In carrying out this purpose the various school districts are merely the agents of the Commonwealth: Ford v. School District, 121 Pa. 543; Gettysburg v. School District, 50 Pa. Superior Ct. 87. In construing the school laws, therefore, that interpretation will be adopted which will be more likely to carry into effect this generous purpose. The child is the paramount object of our common school law. His education, ... is its chief concern/”
The City also relies upon Ehret v. Kulpmont Borough School District, 333 Pa. 518, 5 A. 2d 188, where this Court said (page 522) : “‘The fundamental public policy, expressed in the Constitution and underlying school laws, is to obtain a better education for the children of the Commonwealth.’ The separate sections of the School Code all derive their inspiration from *566this source. Though containing individual policies in themselves, each is subordinate to this cardinal purpose.”
We thoroughly agree with the aforesaid quotation's from the Harris and the Ehret cases, but they certainly do'not aid the School District and the City in this case. We may add that a very worthy objective does not justify the action of a public body, such as a public school district, which has no inherent powers of government, unless that action is authorized by the Constitution or expressly or by necessary implication by •an.Act of the Legislature.*
‘ The City and the School District originally sought to justify the Board of Education’s expenditure of at least $125,000 for the year Í958 (with a provision for renewal) under the authority of §706 of the Public School Code. For example, the Agreement sets forth in the third Whereas clause: “Whereas, Section 706 of the Public School Code of March 10, 1949, (P.L. 30) authorizes the Board of Public Education of the School District of Philadelphia to join. with, the City ‘. • • in equipping, operating and maintaining playgrounds, playfields, gymnasiums \ . . and indoor recreation centers, and . . : appropriate money therefor’ ”. Playgrounds, playfields,'gymnasiums and school recreation "centers have become widely recognized as a necessary and indispensable part or function of á school, not only in Phiíadelphiá, but all over the United States. But'even if it be . assumed that these functions Or the more remotely connected functions such as the furnishing of free milk, school nursing, a school doctor, *567school transportation and many of the other enumerated services are not so closely and directly a part of Education as to be impliedly included therein, the Legislature has expressly and. specifically authorized these functions and facilities, as well as many others specifically set forth in the Code, and the expenditure of public school funds therefor.
The City and the School District apparently recognize that §706 cannot possibly authorize or legally justify the present Agreement because they now rely particularly upon §521 of the School Code, as well as upon the essential contention that they are authorized to spend public school funds in any manner and for any purpose whatsoever, unless specifically prohibited by the School Code. The latter contention, as we have seen, is absolutely devoid of merit.
Section 521 of the Public School Code provides: “Each board of school directors shall have power to enter into agreements with other jiolitical subdivisions, in accordance with existing laws, in making joint purchases of materials, supplies, or equipment, and in performing governmental powers, duties, and functions, and in carrying into effect provisions of law relating to said subjects, which are common to all such political subdivisions.”
The City and the School District construe §521 as authorizing the School District to enter into an agreement with the City to perform all governmental powers, duties and functions which are possessed by the City (and similar political subdivisions) and to aid the City in these governmental functions by active cooperation and more particularly by the expenditure of public school funds. It would logically follow that the School District could use public school funds pursuant to an agreement with the City to share in the cost of construction and repair of streets and highways which are not adjacent to any school; to share in the payment *568of the wages and salaries of the police and the firemen throughout the City, and of the Police Department and the Fire Department and the Water Department and the office of Mayor and all City Departments; to share in the cost of street lighting, street cleaning, and snow, trash and garbage removal; to share in the cost of the International Airport, the Art Museum, the Franklin Institute, the Robin Hood Dell, and the concerts on Reyburn Plaza. Under their broad construction of §521 the School District could share in the cost, and indeed could pay public school funds to an independent body for all these and a hundred other municipal functions which are very indirectly and very remotely connected, if at all, with public Education and which have always been considered part of the powers, functions and duties of municipal government. Such a construction is so contrary to the spirit, purpose, and language of the Public School Code that it would be unreasonable for a Court to determine that such was the intention of the Legislature.
To particularize: A program to curb juvenile delinquency, and to control gangs, and to coordinate programs of various agencies of and throughout the City for the purpose of reducing juvenile delinquency, and to organize sensitive areas in the City on a block-to-block basis in an effort to improve living conditions— these are not and never have been a part of the function, power or duty of a school or a school district. They are a very important and essential part of municipal Government: They are not and never have been a part of or embraced within “Education”, as that term has always been understood. When we read §521 in connection with all the other provisions of the Public School Code, we cannot possibly construe that section (1) as authority for the Agreement here in suit, or (2) as justifying the creation of an independent Commission *569which “shall not be considered an integral part of the program ... of the School District, nor subject to the . . . Public School Code of 1949, as amended,” or (3) as authorizing the expenditure of public school funds for such a program, Commission or Agreement.* To so construe §706 or §521 — especially in view of the basic purpose of Education, and the detailed provisions of the Public School Code which minutely provide for the powers, functions and duties of a school district— would be to strain and stretch those sections beyond the bounds of reason.
Although neither the City nor the School District contend that any other Articles of the Public School Code authorize this Agreement, we have examined them and cannot find any support for the Agreement in any Article thereof. Whenever there is a matter or a function which may not be clearly, directly and closely connected and embraced within Education, it is specifically covered by the Code. This is a clear indication that if the Legislature intended to permit the expenditure of public school funds for any such program as that set forth in the Agreement in question, it would have clearly and specifically authorized it.
We are therefore convinced that neither the sections relied upon by the School District and the City, nor any other section in the Public School Code authorize this Agreement.
The authorities relied upon by the City and the School District which involved, not the power, but the discretion of school boards are clearly inapposite.** The School District was properly enjoined, not because the Agreement represented an abuse of discretion, but *570because, being unauthorized by statute, it was beyond the legal power of the School Board.
There is an additional reason why this Agreement cannot possibly be sustained. The Agreement provides, in paragraph 5: “. . . the program of the Commission shall be an independent undertaking and shall not be considered an integral part of the program of either the City or of the School District, nor subject to the requirements of either the Home Rule Charter or the Public School Code . . . .” The School Code specifically provides in §610: “The use or-payment of any public school funds of any school district, in any manner or for any purpose not provided in this act, shall be illegal.”
It is clear as crystal that this Agreement is illegal and void.
We have considered all the other contentions made by each of the parties but deem further discussion unnecessary.
Decree affirmed. Costs to be paid by appellants.

 According to the Committee of Seventy in their May, 1958 issue of Civic Affairs, 9027 young persons under the age of 18 years were arrested in Philadelphia by the police in 1957. 46 out of every 100 arrests made for major crimes in Philadelphia, according to the P.B.I. Classification of Major Crimes Offenses, were of young persons between the ages of 13 and 18 years. A major crime offense under the above mentioned classification meant murder, rape, robbery, burglary and auto theft.


 Italics throughout, ours.


 Act of March 10, 1949, P.L. 30, 24 PS and its amendments.


 It can readily be argued that nearly every conceivable thing that occurs today in the City and possibly in Russia or China or the Middle East or indeed in the entire world (missiles, atomic warfare, etc.) can affect a' child’s life, health, safety, morals or general welfare, and consequently can affect a child’s education, no matter how far or remotely they appear to be removed from Education.


 The proposed prison school was requested by the prison authorities.


 Of course neither this suit nor the decision of the lower Court or of this Court prevents the City from carrying out the program and the important and worthy objective of seeking to solve, curb and .eventually prevent juvenile delinquency — a duty, power and function of Government which it has always possessed. • •


 See also the very able opinion of President Judge Olxveb.


 See for example: Ehret v. Kulgmont Borough School District, 333 Pa., supra; Regan v. Stoddard, 361 Pa. 469, 65 A. 2d 240.